Order entered December 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00901-CR

                            WILLIE DAVID GRIFFIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 4
                                    Dallas County, Texas
                           Trial Court Cause No. MA-1363040-E

                                            ORDER
        The Court GRANTS appellant’s December 8, 2014 “motion for additional time to

comply with 10 day notice” as follows. We ORDER appellant to file, within THIRTY DAYS

of the date of this order, either a brief or a motion to dismiss the appeal that complies with Texas

Rule of Appellate Procedure 42.2(a). No further extensions will be granted. If the brief or

dismissal motion is not filed within the time specified, the Court will order the trial court to

conduct a hearing in accordance with Texas Rule of Appellate Procedure 38.8(b).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                       /s/   LANA MYERS
                                                             JUSTICE